CAMPBELL, Judge.
Appellant, Michael J. Woodruff appeals a judgment of guilt and sentence to ten years in prison after a plea of nolo contendere. Appellant had entered his plea reserving his right to appeal the trial court’s order denying his motion to suppress. Appellant concedes that he has no right to appeal the denial of the motion to suppress since that is a nondispositive issue.
Appellant’s plea was entered prior to the Florida Supreme Court’s opinion in Brown v. State, 376 So.2d 382 (Fla.1979); therefore, this case is remanded to the trial court with instructions that appellant be afforded an opportunity to seek to withdraw his plea. See Mangum v. State, 384 So.2d 52 (Fla. 2d DCA 1980); Pittman v. State, 382 So.2d 1227 (Fla. 2d DCA 1979), on rehearing (Fla. 2d DCA 1980), rehearing denied (Fla. 2d DCA May 8, 1980).
HOBSON, Acting C. J., and OTT, J., concur.